        Case 7:20-cv-00171 Document 1 Filed on 06/25/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
            Plaintiff,                     )
vs.                                        ) CIVIL NO.: 7:20-CV-171
                                           )
4.9693 ACRES OF LAND, MORE OR LESS,        )
                                           )
SITUATE IN STARR COUNTY, STATE OF
                                           )
TEXAS, AND SERVANDO LUERA, ET AL.          )
                                           )
            Defendants.                    )
______________________________________________________________________________

                      COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through [the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security], for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

                                              Page 1 of 2
      Case 7:20-cv-00171 Document 1 Filed on 06/25/20 in TXSD Page 2 of 2



Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas

                                             By:     s/ Manuel Muniz Lorenzi___________
                                                     MANUEL MUNIZ LORENZI
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 338159
                                                     Puerto Rico Bar No. 21246
                                                     1701 W. Bus. Highway 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8010
                                                     Facsimile: (956) 992-9425
                                                     E-mail: Manuel.Muniz.Lorenzi@usdoj.gov




                                            Page 2 of 2
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 1 of 21




              SCHEDULE A
 Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 2 of 21



                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 3 of 21




              SCHEDULE B
 Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 4 of 21



                                     SCHEDULE B

                                    PUBLIC PURPOSE
       The public purpose for which said property is taken is to construct, install, operate,

and maintain a border security tower, roads, fencing, vehicle barriers, security lighting,

cameras, sensors, and related structures designed to help secure the United States/Mexico

border within the State of Texas.
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 5 of 21




              SCHEDULE C
 Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 6 of 21



                                     SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-T1105E-1
Owner: Servando Luera, et al
Acres: 4.051

BEING a tract of land situated in the Juan De Dios Garcia Survey, Abstract Number 326,
Porcion 59, Starr County, Texas, being part of a called 197.20 acre tract of land less
called 5.05 acres and less called 0.85 acres leaving 191.30 net acres (191.30 acre tract) of
land described in Deed of Gift to Servando Luera, as recorded in Volume 771, Page 781
of the Official Records of Starr County, Texas, and being more particularly described by
metes and bounds as follows:

COMMENCING at a found I-inch iron pipe for an interior comer of said 191.30 acre
tract and for a corner of a called 95.00 acre tract described in a Gift Deed to Servando
Luera as recorded in Volume 771, Page 784 of the Official Records of Starr County,
Texas, from which a found 1/2-inch iron rod for the most Northerly comer of said 191.30
acre tract and in the Southeast line of said 95.00 acre tract bears, North 54° 25' 26" East,
a distance of 971.20 feet;

THENCE, over and across said 191.30 acre tract, South 35° 25' 17" East, a distance of
587.56 feet, to a set 1/2-inch iron rod with plastic cap stamped "HALFF ESMT" for the
POINT OF BEGINNING of the herein described tract, having coordinates of: Northing:
16,721,613.57, Easting: 774,661.26;

THENCE, over and across said 191.30 acre tract, South 32° 37' 32" East, a distance of
20.00 feet, to a set 5/8-inch iron rod with a 2-inch aluminum cap stamped
RVG-RVC­T1105E-CORNER#l for corner of the herein described tract;

THENCE, continuing over and across said 191.30 acre tract, South 57° 22' 28" West, a
distance of 200.00 feet, for an exterior corner of the herein described tract;

THENCE, over and across said 191.30 acre, South 32° 37' 32" East, a distance of 40.00
feet;

THENCE, continuing over and across said 191.30 acre tract, South 57° 22' 28" West, a
distance of 2559.88 feet to a set 1/2-inch iron rod with plastic cap stamped "HALFF
ESMT” being an angle point of the herein described tract;
 Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 7 of 21



                             SCHEDULE C - CONTINUED

                                 LEGAL DESCRIPTION


THENCE, continuing over and across said 191.30 acre tract, South 74° 32' 45" West, a
distance of 45.57 feet to a set 1/2-inch iron rod with plastic cap stamped "HALFF
ESMT” being an angle point of the herein described tract;

THENCE, continuing over and across said 191.30 acre tract, North 65° 02' 22" West, a
distance of 208.91 feet to a set 1/2-inch iron rod with plastic cap stamped "HALFF
ESMT” being an angle point of the herein described tract;

THENCE, continuing over and across said 191.30 acre tract, North 46° 45' 04" West, a
distance of 159.84 feet to a set 1/2-inch iron rod with plastic cap stamped "HALFF
ESMT” on a northwesterly line of said 191.30 acre tract;

THENCE, along said No1ihwesterly line of said 191.30 acre tract, N01ih 51 ° 44' 03"
East, a distance of 37.09 feet to a set 1/2-inch iron rod with plastic cap stamped "HALFF
ESMT” being a westerly corner of said 191.30 acre tract and the Southerly of Chapeno
Road, as occupied;

THENCE, along the common line of said 191.30 acre tract and said Chapeno Road,
South 46° 45' 04" East, a distance of 139.59 feet, to a set 1/2-inch iron rod with plastic
cap stamped "HALFF ESMT" in said common line and angle point of the herein
described tract;

THENCE, continuing along said common line, N 55° 38' 33" East, a distance of 23.87
feet, to a set 1/2-inch iron rod with plastic cap stamped "HALFF ESMT" to a point in
said line and for an angle point of the herein described tract;

THENCE, over and across said 191.30 acre, South 65° 02' 22" East, a distance of 177.17
feet, to a set 1/2-inch iron rod with plastic cap stamped "HALFF ESMT" for an interior
corner of the herein described tract;

THENCE, over and across said 191.30 acre, N01ih 74° 32' 45" East, a distance of 14.43
feet, to a set 1/2-inch iron rod with plastic cap stamped "HALFF ESMT" for an interior
corner of the herein described tract;

THENCE, continuing over and across said 191.30 acre tract, North 57° 22' 28" East, a
distance of 2750.82 to the POINT OF BEGINNING containing 4.051 acres (176,462
square feet).
 Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 8 of 21




                             SCHEDULE C - CONTINUED

                                 LEGAL DESCRIPTION


Tract: RGV-RGC-T1105E-2
Owner: Servando Luera, et al
Acre: 0.9183

BEING a tract of land situated in the Juan De Dias Garcia Survey, Abstract Number 326,
Porcion 59, Starr County, Texas, being part of a called 197.20 acre tract of land less
called 5.05 acres and less called 0.85 acres leaving 191.30 net acres (191.30 acre tract) of
land described in Deed of Gift to Servando Luera, as recorded in Volume 771, Page 781
of the Official Records of Starr County, Texas, and being more particularly described by
metes and bounds as follows:

COMMENCING at a found 1-inch iron pipe for an interior corner of said 191.30 acre
tract and for a corner of a called 95.00 acre tract described in a Gift Deed to Servando
Luera as recorded in Volume 771, Page 784 of the Official Records of Starr County,
Texas, from which a found 1/2-inch iron rod for the most Northerly corner of said 191.30
acre tract and in the Southeast line of said 95.00 acre tract bears, North 54° 25' 26" East,
a distance of 971.20 feet;

THENCE, over and across said 191.30 acre tract, South 35° 25' 36" East, a distance of
587.56 feet, to a set 1/2-inch iron rod with plastic cap stamped "HALFF ESMT";

THENCE, continuing over and across said 191.30 acre tract, South 32° 37' 32" East, a
distance of 20.0 feet, to a set 5/8-inch iron rod with a2-inch aluminum cap stamped
RVG-RVC-T1105E­CORNER#l for the POINT OF BEGINNING of the herein
described tract, having coordinates of: Northing: 16,721,596.73, Easting: 774,672.05;

THENCE, continuing over and across said 191.30 acre tract, South 32° 37' 32" East, a
distance of 200.00 feet, to the East corner of the herein described tract;

THENCE, continuing over and across said 191.30 acre tract, South 57° 22' 28" West, a
distance of 200.00 feet, to the South corner of the herein described tract;

THENCE, continuing over and across said 191.30 acre tract, North 32° 37' 32" West, a
distance of 200.00 feet, to the West corner of the herein described tract;

THENCE, continuing over and across said 191.30 acre tract, N 57° 22' 28" East, a
distance of 200.00 feet, to the POINT OF BEGINNING containing 0.9183 of an acre
(40,000 square feet);
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 9 of 21




              SCHEDULE D
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 10 of 21



                               SCHEDULE D

                                MAP or PLAT

                           LAND TO BE CONDEMNED




Tracts: RGV-RGC-T1105E-1
        RGV-RGC-T1105E-2
Owner: Servando Luera, et al
Acreage: 4.9693
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 11 of 21
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 12 of 21



                         SCHEDULE D - CONTINUED

                                MAP or PLAT

                           LAND TO BE CONDEMNED




Tracts: RGV-RGC-T1105E-1
        RGV-RGC-T1105E-2
Owner: Servando Luera, et al
Acreage: 4.9693
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 13 of 21



                         SCHEDULE D - CONTINUED

                                MAP or PLAT

                           LAND TO BE CONDEMNED




Tracts: RGV-RGC-T1105E-1
        RGV-RGC-T1105E-2
Owner: Servando Luera, et al
Acreage: 4.9693
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 14 of 21



                         SCHEDULE D - CONTINUED

                                MAP or PLAT

                           LAND TO BE CONDEMNED




Tracts: RGV-RGC-T1105E-1
        RGV-RGC-T1105E-2
Owner: Servando Luera, et al
Acreage: 4.9693
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 15 of 21




               SCHEDULE E
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 16 of 21



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas



Tract: RGV-RGC-T1105E-1
Owner: Servando Luera, et al
Acres: 4.051


                                 Road and Utility Easement

       A non-exclusive, temporary, and assignable easement and right-of-way in, on,
over, under and across the land described in Schedule C, for a period not to exceed four
years, beginning with date of possession of the land is granted to the United States, for
use by the United States, its representatives, agents and contractors for the location,
construction, operation, maintenance, alteration and replacement of a road and
aboveground and underground utility lines and appurtenances thereto; together with the
right to trim, cut, fell and remove any vegetative or structural obstacles that interfere
within the right-of­way; subject to existing easements for public roads and highways,
public utilities, railroads and pipelines; reserving however, to the owners, their heirs and
assigns, the right to use the surface of such land as access to their adjoining land or for
any other use consistent with its use as a road.
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 17 of 21



                             SCHEDULE E - CONTINUED

                                     ESTATE TAKEN


Tract: RGV-RGC-T1105E-2
Owner: Servando Luera, et al
Acre: 0.9183
                                    Tower Site Easement

An exclusive, temporary, and assignable easement and right-of-way, in, on, over and
across the land described in Schedule C, for a period not to exceed four years, beginning
with date of possession of the land is granted to the United States, for use by the United
States, its representatives, agents and contractors for the location, construction, operation,
maintenance, alteration, repair, and patrol of re-locatable tower(s) and associated
facilities; together with the right to trim, cut, fell and remove any vegetative or structural
obstacles that interfere within the easement corridor; subject to existing easements for
public roads and highways, public utilities, railroads and pipelines.
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 18 of 21




               SCHEDULE F
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 19 of 21




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the lands being taken is THREE

THOUSAND DOLLARS AND NO/100 ($3,000.00), to be deposited herewith in the

Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 20 of 21




               SCHEDULE G
Case 7:20-cv-00171 Document 1-1 Filed on 06/25/20 in TXSD Page 21 of 21



                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Servando Luera                               Gift Deed, Document #1997-189307;
                                              Recorded January 22, 1997, Vol. 771, pg.
 Falcon Heights, Texas                        781, Official Records of Starr County

                                               And

                                              Gift Deed, Document #1997-190070,
                                              Recorded March 10, 1997, Vol. 778, pg.
                                              300, Official Records of Starr County

 Unknown Heirs of Quirino Villareal           Decree of Partition, Recorded February 5,
                                              1935, Vol. 75, pg. 212, Official Records
                                              of Starr County

 Unknown Heirs of Josepha Quintana            Partition Decree, Recorded 5 February
 de Soto                                      1935, Vol. 75, pg. 212, Official Records
                                              of Starr County

 Castulo Antonio de la Cruz or his heirs      Warranty Deed, Document #1951-32611,
                                              Recorded February 12, 1951, Vol. 165,
                                              pg. 96, Official Records of Starr County

 Ameida Salinas
 Starr County Tax Assessor-Collector
 100 N. FM 3167, Room 201
 Rio Grande Valley, Texas 75882
                           Case 7:20-cv-00171 Document 1-2 Filed on 06/25/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    4.9693 ACRES OF LAND, MORE OR LESS, SITUATE IN STARR
                                                                                                            COUNTY, STATE OF TEXAS; AND SERVANDO LUERA, ET AL.
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant STARR
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Manuel Muniz Lorenzi, United States Attorney's Office, SDTX, 1701
West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1358
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for a 4 year temporary easement.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/24/2020                                                              s/ Manuel Muniz Lorenzi
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
